         Case 4:20-cv-00816-BRW-JJV Document 8 Filed 08/13/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

JAMES DERSAM,                                                                      PLAINTIFF
ADC #662736

VS.                                4:20-cv-00816-BRW-JJV

ALISA MAYS, Food Service Supervisor; and
MALONE, Major, Pine Bluff Unit, ADC                                             DEFENDANTS


                                            ORDER

         I have reviewed the Partial Recommended Disposition (Doc. No 6) submitted by United

States Magistrate Judge Joe J. Volpe and Plaintiff’s Objections (Doc. No. 7). After carefully

considering the objections and making a de novo review of the record, I approve and adopt the

Partial Recommended Disposition in all respects.

         Accordingly, Plaintiff’s equal protection claim against Defendant Mays is DISMISSED

without prejudice, and Defendant Malone is DISMISSED without prejudice as a party to this

lawsuit. I certify an in forma pauperis appeal from this Order would not be taken in good faith.1

          IT IS SO ORDERED this 13th day of August, 2020.



                                                         Billy Roy Wilson _________________
                                                         UNITED STATES DISTRICT JUDGE




1
    28 U.S.C. § 1915(a)(3).
                                               1
